LAY, Chief Judge,
with whom McMILLIAN, Circuit Judge, joins, dissenting.
I respectfully dissent.
The majority states the issue to be whether the existing collective bargaining and labor protective agreements cover the right of the railroad to enter into individual contracts with the employees. Maj. op. at 375. However, it is undisputed that neither agreement covers this situation. The majority then posits the issue to be whether or not the labor protective agreement may be interpreted to conflict with the separate contracts entered into by individual employees. If this were the dispute involved, there would be no need to find that such a dispute is subject to arbitration under the labor protective agreement. If this indeed were the issue, then the discussion as to a minor dispute would be unnecessary because the issue would be conceded. But this is not the issue.
The fundamental question is whether the railroad has a unilateral right to enter into voluntary separation agreements with individual employees that significantly affect the rights of other employees.1 Resolution *383of this issue does not require interpretation of either agreement. If the unilateral action of the carrier is not covered by the agreements, as the majority concedes in its opinion, then it is a misperception to argue that the issue involves interpretation of the agreements. The conduct here is an attempt by the railroad to negotiate with individual employees concerning “an intended change in agreements affecting rates of pay, rules, or working conditions * * 45 U.S.C. § 156. The obvious discussion of the definition of minor and major disputes cannot mask the fact that we are dealing with a matter that clearly is subject to mandatory bargaining under section 6 of the RLA.
The majority declines to follow the only two decisions which directly deal with the issue involved.2 Southern Pac. Transp. Co. v. Brotherhood of Ry., Airline and Steamship Clerks (So. Pac.), 636 F.Supp. 57 (D.Utah 1986); Brotherhood of Ry., Airline and Steamship Clerks v. Chesapeake and Ohio Ry., 115 LRRM 3635 (N.D. Ohio 1983). In attempting to distinguish the decisions, the majority relies upon factual distinctions between the collective bargaining agreements and protective agreements in the instant case and those in the other two cases. Relying upon such differences merely obscures the actual issues involved. These two district court cases have not only rejected the majority’s argument but have done so, as the majority has acknowledged, by explicitly stating that the argument is “frivolous or obviously insubstantial.” Maj. op. at 380.
In So. Pac. a distinguished judge of the district of Utah stated:
[Southern Pacific’s (SP) ] actions in negotiating individual separation agreements with its BRAC-represented employees circumvent the existing collective bargaining relations and practices between BRAC and SP, result in a diminution of SP’s obligations in the collective bargaining scheme, disturb the status quo between the parties, and undermine BRAC’s role as the duly certified representative. Further, SP’s actions may cause confusion among SP’s employees and disruption in the work force; introduce competition and discrimination that are upsetting to the structure of labor organization; and provide a leverage for taking away advantages under existing collective agreements. Without BRAC’s involvement and approval, the terms of the individual agreements may not reflect the strength, bargaining power, and welfare of the employees as a group. Indeed, the practice and philosophy of collective bargaining look with suspicion upon individual agreements. J.I. Case, 321 U.S. at 338-39 [64 S.Ct. at 580-81]
Southern Pacific, 636 F.Supp. at 58-59 (citation omitted).
The majority opinion is simply wrong. To allow this error to persist and become precedent under the RLA will be catastrophic. The effect of the opinion is to cast distrust on the fundamental mechanisms Congress has designed to maintain industrial peace under the Railway Labor Act. The district court should be affirmed in all respects.

. As Judge Heaney stated in the original panel opinion:
The impact on the union and its members of the voluntary separation plan will be significant. As a result of the individual agreements, work has been or will be transferred from one facility to another, seniority and bidding rights of some employees will inevita*383bly be affected, and some employees will, in all probability, be deprived of the opportunity to be separated under the terms of the labor protective agreement. Although the jobs of the remaining employees may be more secure after voluntary separation of some machinists, they would have also become more secure if employees were separated pursuant to the labor protective agreement.
International Ass’n of Machinists and Aerospace Workers, Dist. Lodge No. 19 v. Soo Line R.R., 833 F.2d 730, 734-35 (8th Cir.1987).


. The union distinguishes the cases cited by the carrier and relied on by Judge Magill. In response to the petition for rehearing en banc the union states:
The common issue in all these opinions is a challenge to the validity of an individual agreement by an individual employee who alleged that he or she was entitled to the benefits of a merger protective agreement. The courts held that a dispute about whether the agreement applied to these particular employees presented a minor dispute, subject to mandatory arbitration. None of these decisions purport to resolve the issue of the employees duty to bargain about the terms of individual separation agreements.
Response to Petition for Rehearing at 8.